MEMORANDUM OF DECISION.
The plaintiff, Yvette Inman, appeals an order of the Superior Court (Kennebec County), dismissing her declaratory judgment action against the defendant, Aetna Casualty & Surety Company (“Aetna”). The complaint requests the court to determine the extent and application of the defendant’s potential workers’ compensation lien under 39 M.R.S.A. § 68 (Pamph.1987) on the plaintiff's proposed third-party settlement of a wrongful death case.
The court is evenly divided on the question whether the Superior Court acted within its discretion in declining to provide what it considered to be an advisory opinion in an action that it determined failed to present a real case and controversy.
The entry is:
By an evenly divided court, judgment affirmed.